PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/816,831
Filing Date: 17 Nov 2017
Appellant(s): KRAIBURG TPE GmbH & Co. KG



__________________
Georg Hasselmann
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 10, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 28, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

I.  Rejection of Claims 1-12 and 15-23 Under 35 U.S.C. 112(a)
Claims 1-12 and 15-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

     Issue I.A.  Lack of Support for Language Within Claims 1, 7, 10, 17, 19, and 20	
The examiner has not found clear support for the language within claims 1, 7, 10, 17, 19, and 20 specifying that the thermoplastic elastomer (TPE) has a lower Shore hardness than the thermoplast (TP).  Appellant has failed to explain how the disclosed relative quantities of the specified components provide clear support for the claimed hardness property of each specified component.  It has not been clearly established from the teachings within the specification that the relative hardness properties are possessed by each component.  Though the hardness of the final composition may be tailored by the use of different quantities of the components, it does not necessarily follow that the respective quantities correlate to the hardness of each component, as opposed to some other characteristic or relationship, such as the interaction of one component with another, once in admixture.

      Issue I.B.  Lack of Support for Language Within Claims 17, 19, and 20	
Regarding claims 17, 19, and 20, despite appellant’s response, the examiner maintains that support is not present for claiming that thermoplasts which are used as or configured as plasticizers are excluded.  The disclosure within page 31, lines 11+ of the specification states that polyesters which have no thermoplastic properties, in particular polyesters which are used as plasticizers, or polyester resins, should be excluded; this is different in scope than what appellant has claimed, because the specification specifically states that the plasticizers have no thermoplastic properties; in other words, this disclosure states that the plasticizer is not a thermoplast.  Similarly, the disclosure with respect to polyamides and polyurethanes also pertains to thermoplasts, not non-thermoplastic plasticizers.

Issue I.C.  Lack of Support for Language Within Claims 19 and 20	
With respect to claims 19 and 20, applicant has failed to disclose how components are configured as plasticizers.  



II.  Rejection of Claims 17 and 19-21 Under 35 U.S.C. 112(b)
Claims 17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.
It is unclear how to interpret which thermoplasts are excluded by the claims, since it cannot be clearly determined exactly what thermoplasts possess a plasticizing property or are used as or configured as plasticizers.  It is further unclear exactly what is mandated by the “configured” language as it pertains to producing a plasticizer from the specified components.

(2) Response to Argument
Initial Observation Regarding Evidence Appendix IX.
Within the Evidence Appendix, appellant has provided four datasheets for commercial polymer products.  These datasheets have not been previously made of record nor relied upon during prosecution.
 
Response to Argument Pertaining to Rejection I, Issue I.A.
Appellant has argued that the claim limitation specifying that the thermoplastic elastomer (TPE) has a lower Shore hardness than the thermoplast (TP) is supported by the disclosure within page 14, line 27 through page 15, line 2 of the specification, an analysis of Examples 1 and 2 within Tables 2 and 4, and an analysis of Examples 6 and 11 within Tables 8, 9, 11, and 12.  Appellant further refers to the datasheets set forth within the Evidence Appendix to show the Shore hardness values for the thermoplastic elastomers used in these examples.  In response, the examiner has reviewed the cited disclosures and examples and finds them insufficient to support appellant’s position for the following reasons.  Firstly, the disclosure within page 14, line 27 through page 15, line 1 of the specification refers to adjustment of the Shore hardness of a thermoplastic elastomer composition, as set forth within line 1 of claim 1, for example, via the weight ratio of thermoplast (TP) to thermoplastic elastomer (TPE).  This disclosure does not specify that the thermoplastic elastomer (TPE) has a lower Shore hardness than the thermoplast (TP); the disclosure refers only to the relative quantities of these components to control hardness of the overall claimed thermoplastic elastomer composition.  Furthermore, the examiner has reviewed the specification for a disclosure of the Shore hardness values for TPE and TP as well as a disclosure of the hardness value of TPE relative to the hardness value of TP, and finds that within pages 12 and 13 of the specification hardness values for TPE are disclosed; however, neither hardness values for TP nor hardness values for TPE relative to TP are disclosed anywhere within the specification.  The examiner has further carefully considered the argued examples and finds them deficient for the following reason.  None of the argued examples are representative of the claimed invention, because while the claimed inventive thermoplastic elastomer composition requires three components; elastomer (EL), thermoplast (TP), and thermoplastic elastomer (TPE); Examples 1, 2, 6, and 11 do not contain component C, which corresponds to thermoplast (TP).  It is further noted that the argued datasheets, presented as evidence, only specify hardness values for the thermoplastic elastomer (TPE) used in the examples.  Therefore, neither the argued examples nor the datasheets provide any disclosure or evidence with respect to the Shore hardness of TPE being lower than the Shore hardness of TP.  Simply put, examples which lack component TP cannot be relied on to support the claim limitation that the thermoplastic elastomer (TPE) has a lower Shore hardness than the thermoplast (TP).   
Regarding appellant’s statement within page 14 of the Appeal Brief that a skilled artisan can readily distinguish a thermoplast (TP) from a thermoplastic elastomer (TPE), appellant has failed explain exactly what constitutes the distinction.
 
Response to Argument Pertaining to Rejection I, Issue I.B.
While appellant refers to the limitation in question within the response to the rejection under 35 U.S.C. 112(b), appellant fails to provide any argument explaining how the limitation is supported by the specification, as filed, in either of the responses to the 35 U.S.C. 112 (a) or 35 U.S.C. 112(b) rejections.  Accordingly, the rejection of the limitation under 35 U.S.C. 112(a) has not been addressed.
 
Response to Argument Pertaining to Rejection I, Issue I.C.
Appellant has stated that the response to the failure to disclose how components are configured as plasticizers has been addressed within the response to the 35 U.S.C. 112(b) rejection.  The examiner has reviewed the response to the 35 U.S.C. 112(b) rejection; however, it is not seen that appellant’s discussion therein provides support for the limitation.  The examiner notes that the specification, as filed, does not refer to configuring either TPE or TP as a plasticizer.  Though appellant states that the specification provides numerous examples of plasticizers, and accordingly the skilled artisan can readily ascertain which polyesters, polyamides, or polyurethanes are suitable as plasticizers and exclude them from the claimed composition, the examiner maintains that the specification fails to provide any clear or concise disclosure as to how the components in question are to be configured as plasticizers.  It is by no means clear that a disclosure of plasticizers, disclosed as a component other than TP or TPE, without more, provides adequate disclosure to inform one how to configure TP or TPE as a plasticizer.

Response to Argument Pertaining to Rejection II
  In response to the indefiniteness rejection, appellant states the following: (1) plasticizers made from polyester or polyamide or polyurethane are excluded because the claims specify such an exclusion (this is the examiner’s interpretation of the passage within text lines 13-16 of page 19 of the Appeal Brief), (2) it is permissible to define components by reciting the functional properties of the components, and (3) the specification provides numerous examples of plasticizers, and accordingly the skilled artisan can readily ascertain which polyesters, polyamides, or polyurethanes are suitable as plasticizers and exclude them from the claimed composition.  In response, the examiner maintains that the specification fails to provide any clear or concise disclosure as to which thermoplasts possess a plasticizing property or are configured as plasticizers.  It is further unclear exactly what is mandated by the “configured” language as it pertains to producing a plasticizer from the specified components.  Appellant’s aforementioned argument (1) appears to merely state what is being claimed and aforementioned argument (2) merely sets forth an accepted method of claim construction; however, neither argument is seen to address the issue at hand, because neither argument explains how to interpret which thermoplast possesses a plasticizing characteristic in the context of the claimed invention and neither argument explains what is encompassed by the “configured” language.  Appellant’s aforementioned argument (3) is deficient, because it is by no means clear that a disclosure of plasticizers, disclosed as a component other than TP or TPE, without more, provides adequate disclosure to inform one how to configure TP or TPE as a plasticizer.  The examiner notes that the specification, as filed, does not refer to configuring either TPE or TP as a plasticizer, therefore, for this reason, it is additionally unclear what is mandated by the “configured” language. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RABON A SERGENT/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
Conferees:
/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767                                                                                                                                                                                                        
/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.